                            Case 2:18-cr-00142-AJS Document 212 Filed 10/30/19 Page 1 of 8

    AO 245B (Rev. 09/ 19)   Judgment in a Criminal Case
                            Sheet 1



0                                              UNITED STATES DISTRICT COURT

                                                                              )
                  UNITED STATES OF AMERICA                                    )       JUDGMENT IN A CRIMINAL CASE
                                       V.                                     )
                             JENNIFER HESS                                    )
                                                                              )       Case Number: 18-cr-00142
                                                                              )       USM Number: 39035-068
                                                                              )
                                                                              )         Martin A. Dietz
                                                                              )       Defendant's Attorney
    THE DEFENDANT:
    JYl pleaded guilty to count(s)          2s, 20s, and 21s
    D pleaded nolo contendere to count(s)
       which was accepted by the court.
    D was found guilty on count(s)
       after a plea of not guilty.

    The defendant is adjudicated guilty of these offenses:

    Title & Section                   Nature of Offense                                                          Offense Ended
    18 USC 1347 AND 2                  HEALTH CARE FRAUD                                                         1/31/2018               2s

0
           The defendant is sentenced as provided in pages 2 through         _ _8___ of this judgment. The sentence is imposed pursuant to
    the Sentencing Reform Act of 1984.
    D The defendant has been found not guilty on count(s)
    0 Count(s) -1-47,
                 - ~1s,
                      ~3s-19s,  ---~- D
                        - - ~ &-22s-49s,                        is    [tJ are dismissed on the motion of the United States.
             It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change ofname, residence,
    or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
    the defenclant must notify the com1 and United States attorney of material changes in economic circumstances.

                                                                                                               10/30/2019




                                                                             Signature of Judge




                                                                                                  Arthur J. Schwab, U.S. District Judge
                                                                             Name and Title of Judge


                                                                                                              10/30/2019
                                                                             Date

0
                           Case 2:18-cr-00142-AJS Document 212 Filed 10/30/19 Page 2 of 8

    AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                           Sheet IA
                                                                                        Judgment-Page _ _ of _ _ __


O   DEFENDANT: JENNIFER HESS
    CASE NUMBER: 18-cr-00142

                                               ADDITIONAL COUNTS OF CONVICTION

    Title & Section                  Nature of Offense                              Offense Ended     Count
    21 USC 841(a)(1) and              UNLAWFULLY DISTRIBUTE AND AID AND ABET         11/29/2017       20s

    841(b)(1)(E)(i);18 USC 2          THE UNLAWFUL DISTRIBUTION OF A SCHEDULE Ill
                                      CONTROLLED SUBSTANCE


    21 USC 841(a)(1) and              UNLAWFULLY DISTRIBUTE AND AID AND ABET         8/1/2017         21s

    841(b)(1)(E)(i);18 USC 2          THE UNLAWFUL DISTRIBUTION OF A SCHEDULE Ill
                                      CONTROLLED SUBSTANCE




0




0
AO 2458 (Rev. 09/19)      Casein a2:18-cr-00142-AJS
                       Judgment     Criminal Case          Document 212 Filed 10/30/19 Page 3 of 8
                       Sheet 4--Probation
                                                                                                                       3_ of
                                                                                                       Judgment-Page _ _                8
 DEFENDANT: JENNIFER HESS
OASE NUMBER: 18-cr-00142
                                                             PROBATION

 You are hereby sentenced to probation for a term of:
      3 years Probation with 90 hours Home Detention and 100 Hours Community Service as to Counts 2s, 20s, and 21 s to run
      concurrently.




0
                                                 MANDATORY CONDITIONS
 1.  You must not commit another federal, state or local crime.
 2.  You must not unlawfully possess a controlled substance.
 3.  You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of placement on
     probation and at least two periodic drug tests thereafter, as determined by the court.
            ltl' The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                 substance abuse. (check if applicable)
 4.   Ill You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
 5.   D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.)
          as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
          reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
 6.   D You must participate in an approved program for domestic violence. (check if applicable)
 7.   D You must make restitution in accordance with 18 U.S.C. §§ 2248, 2259, 2264, 2327, 3663, 3663A, and 3664. (check if applicable)
 8. You must pay the assessment imposed in accordance with 18 U.S.C. § 3013.
 9. If this judgment imposes a fine, you must pay in accordance with the Schedule of Payments sheet of this judgment.
 10. You must notify the court of any material change in your economic circumstances that might affect your ability to pay restitution,
     fines, or special assessments.


 You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
 page.



0
    AO 2458 (Rev. 09/19)    Case in2:18-cr-00142-AJS
                           Judgment   a Criminal Case ·         Document 212 Filed 10/30/19 Page 4 of 8
                           Sheet 4A - Probation
                                                                                                     Judgment-Page _ __,_4_ _ of     --~8~--
 DEFENDANT: JENNIFER HESS
OSE NUMBER: 18-cr~00142

                                         STANDARD CONDITIONS OF SUPERVISION
  As part of your probation, you must comply with the following standard conditions of supervision. These conditions are imposed because
  they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation officers
  to keep informed, report to the court about, and bring about improvements in your conduct and condition.

    I.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of the time
          you were sentenced, unless the probation officer instructs you to report to a different probation office or within a different time frame.
  2.      After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
          when you must report to the probation officer, and you must report to the probation officer as instructed.
  3.      You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
          court or the probation officer.
  4.      You must answer truthfully the questions asked by your probation officer.
  5.      You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
          arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
          the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
          hours of becoming aware ofa change or expected change.
  6.      You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
          take any items prohibited by the conditions of your supervision that he or she observes in plain view.
  7.      You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
          doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
          you from doing so. If you plan to change where you work or anything about your work (such as your position or yourjob
          responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
          days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
          becoming aware of a change or expected change.
  8.      You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
          convicted ofa felony, you must not knowingly communicate or interact with that person without first getting the permission of the

Q    .
    10.
          probation officer.
          If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
          You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
          designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
    11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
          first getting the permission of the court.
    12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
          require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
          person and confirm that you have notified the person about the risk.
    13.   You must follow the instructions of the probation officer related to the conditions of supervision.


 U.S. Probation Office Use Only
 A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
 judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
 Release Conditions, available at: www.uscourts.gov.

 Defendant's Signature                                                                                       Date




0
  AO 2458 (Rev. 09/19)     Casein2:18-cr-00142-AJS
                         Judgment  a Criminal Case   Document 212 Filed 10/30/19 Page 5 of 8
                         Sheet 48- Probation
                                                                                 Judgment-Page   5   of   -~8_ _
 DEFENDANT: JENNIFER HESS
OASE NUMBER: 18-cr-00142

                                        ADDITIONAL PROBATION TERMS
    DURING THE PERIOD OF HOME DETENTION, THE DEFENDANT SHALL REMAIN AT HER PLACE OF RESIDENCE
    EXCEPT FOR EMPLOYMENT; EDUCATION; RELIGIOUS SERVICES; MEDICAL, SUBSTANCE ABUSE, OR MENTAL
    HEALTH TREATMENT; ATTORNEY VISITS; COURT APPEARANCES; COURT ORDERED OBLIGATIONS; OR OTHER
    ACTIVITIES APPROVED IN ADVANCE BY THE PROBATION OFFICER.

    AT THE DIRECTION OF THE PROBATION OFFICER, THE DEFENDANT SHALL WEAR AN ELECTRONIC DEVICE
    AND SHALL OBSERVE THE RULES SPECIFIED BY THE PROBATION DEPARTMENT. DURING THIS TIME,
    DEFENDANT SHALL REMAIN IN THE WESTERN DISTRICT OF PENNSYLVANIA.

    THE DEFENDANT IS TO PAY THE COST OF THE ELECTRONIC MONITORING PORTION OF THIS SENTENCE NOT
    TO EXCEED THE DAILY CONTRACTUAL RATE. PAYMENT FOR THE ELECTRONIC MONITORING SHALL BE MADE
    IN ACCORDANCE WITH THE PROBATION OFFICER'S DIRECTION. CHANGES TO THE ESTABLISHED RATE CAN
    BE MADE BY THE PROBATION OFFICER SUBJECT TO SUPERVISORY APPROVAL.

    DEFENDANT SHALL PAY THE RESTITUTION BALANCE AT A RATE OF NOT LESS THAN 10 PERCENT OF HER
    GROSS MONTHLY EARNINGS BUT IN ANY EVENT, NOT LESS THAN $1,000.00 PER MONTH. THE FIRST PAYMENT
    SHALL BE MADE WITHIN 60 DAYS OF TODAY, BY NO LATER THAN DECEMBER 31, 2019.

    DEFENDANT SHALL PROVIDE THE PROBATION OFFICER WITH ACCESS TO ANY REQUESTED FINANCIAL
    INFORMATION.

    DEFENDANT SHALL NOT INCUR NEW CREDIT CHARGES OR OPEN ADDITIONAL LINES OF CREDIT WITHOUT THE
    APPROVAL OF THE PROBATION OFFICER.

OWHILE ANY PORTION OF THE RESTITUTION REMAINS OUTSTANDING, THE DEFENDANT SHALL PROVIDE THE
  UNITED STATES ATTORNEY'S OFFICE WITH ANY CHANGE OF ADDRESS WITHIN 30 DAYS.

    THE DEFENDANT SHALL PAY A FINE IN THE AMOUNT OF $10,000.00 TO THE CLERK OF THE UNITED STATES
    DISTRICT COURT, ATTENTION FINANCE DEPARTMENT, 700 GRANT STREET, SUITE 3110, PITTSBURGH; PA
    15219. DEFENDANT SHALL PAY THE FULL AMOUNT OF THE FINE WITHIN 90 DAYS, BY JANUARY 30, 2020, AND
    SHALL PROVIDE PROOF OF PAYMENT TO THE PROBATION OFFICER. INTEREST IS NOT WAIVED.

    THE DEFENDANT SHALL PERFORM 100 HOURS OF COMMUNITY SERVICE AS APPROVED AND DIRECTED BY
    THE PROBATION OFFICER. THE DEFENDANT SHALL BE RESPONSIBLE FOR PROVIDING THE PROBATION
    OFFICER WITH WRITTEN PROOF OF THE NUMBER OF HOURS COMPLETED.




0
                          Case 2:18-cr-00142-AJS Document 212 Filed 10/30/19 Page 6 of 8
 AO 2458 (Rev. 09/19)   Judgment in a Criminal Case
                        Sheet 5 - Criminal Monetary Penalties
                                                                                                        Judgment -   Page   ---'6"------- of   8
  DEFENDANT: JENNIFER HESS
OASE  NUMBER: 18-cr-00142
                                                CRIMINAL MONETARY PENALTIES
         The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                        Assessment             Restitution                Fine                   AVAA Assessment*                JVTA Assessment**
  TOTALS            $ 300.00                 $ 80,000.00             $ 10,000.00             $                               $



  D      The determination ofrestitution is deferred until
                                                           -----
                                                                 . An Amended Judgment in a Criminal Case (AO 245C) will be
         entered after such determination.

  D The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

         If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
         the priorit)' order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
         before the United States is paid.

  Name of Payee                                                  Total Loss***               Restitution Ordered            Priority or Percentage
    Medicare - CMS                                                                                      $40,000.00

    Division of Accounting Operations

    PO Box 7520

    Baltimore, MD 21207-0520

0   Gateway Health                                                                                      $40,000.00

    Payment Integrity - Jim Burgess, Vice Pres.

     Four Gateway Center

    444 Liberty Avenue, Suite 2100

    Pittsburgh, PA 15222


  TOTALS                              $                           0.00           $_____8----'0,_0_00_.0_0_


  D      Restitution amount ordered pursuant to plea agreement $

  liZ]   The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
         fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
         to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

  D      The court determined that the defendant does not have the ability to pay interest and it is ordered that:

          D the interest requirement is waived for the           D fine     D restitution.
          D the interest requirement for the         D    fine    D restitution is modified as follows:

Q** *Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
    * Justice for Victims of Trafficking .Act of 2015, Pub. L. No. 114-22.
       Findings for the total amount of losses are required under Chapters 109A, 110, 11 OA, and 113A of Title 18 for offenses committed on
  or after September 13, 1994, but before April 23, 1996.
AO 2458 (Rev. 09/19)     Casein2:18-cr-00142-AJS
                       Judgment   a Criminal Case               Document 212 Filed 10/30/19 Page 7 of 8
                       Sheet SA - Criminal Monetary Penalties
                                                                                            Judgment-Page   7   of   -~8__
DEFENDANT: JENNIFER HESS
CASE NUMBER: 18-cr-00142

0                      ADDITIONAL TERMS FOR CRIMINAL MONETARY PENALTIES
    THE DEFENDANT SHALL PAY A FINE IN THE AMOUNT OF $10,000.00 TO THE CLERK OF THE UNITED STATES
    DISTRICT COURT, ATTENTION FINANCE DEPARTMENT, 700 GRANT STREET, SUITE 3110, PITTSBURGH, PA
    15219. DEFENDANT SHALL PAY THE FULL AMOUNT OF THE FINE WITHIN 90 DAYS, BY JANUARY 30, 2020, AND
    SHALL PROVIDE PROOF OF PAYMENT TO THE PROBATION OFFICER.




0




0
   AO 245B (Rev. 09/19)     Casein2:18-cr-00142-AJS
                          Judgment   a Criminal Case            Document 212 Filed 10/30/19 Page 8 of 8
                          Sheet 6 - Schedule of Payments

                                                                                                            Judgment -   Page   8     of         8
    DEFENDANT: JENNIFER HESS
OASE    NUMBER: 18-cr-00142

                                                         SCHEDULE OF PAYMENTS

   · Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

    A    ~      Lump sum payment of$        300.00              due immediately, balance due

                •     not later than                                , or
                •    -in accordance with    •   C,   •    D,    •    E, or       D Fbelow; or

    B    •      Payment to begin immediately (may be combined with           •   c,    DD,or       D F below); or

    C    D      Payment in equal    _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ ____ over a period of
                             (e.g., months or years), to commence
                                                               _ _ _ _ _ (e.g., 30 or 60 days) after the date of this judgment; or

    D    D      Payment in equal      _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ ____ over a period of
                              (e.g., months or years), to commence _ _ _ _ _ (e.g., 30 or 60 days) after release from imprisonment to a
                term of supervision; or

    E    D      Payment during the term of supervised release will commence within _ _ _ _ _ (e.g., 30 or 60 days) after release from
                imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

    F    !ill   Special instructions regarding the payment of criminal monetary penalties:
                 See page 7


0
    Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
    the period of imprisonment. All criminal monetary penanies, except those payments made through the Federal Bureau of Prisons' Inmate
    Financial Responsibility Program, are made to the clerk of the court.

    The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




    D    Joint and Several

         Case Number
         Defendant and Co-Defendant Names                                               Joint and Several                 Corresponding Payee,
         (including defendant number)                       Total Amount                     Amount                           if appropriate




    D    The defendant shall pay the cost of prosecution.

    D    The defendant shall pay the following court cost(s):

    D    The defendant shall forfeit the defendant's interest in the following property to the United States:


r)                                      .
~ayments shall be applied in the following order: (I) assessment, (2) restitution princ!J?al, (3) restitution interest, (4) AVAA assessment,
  (5) fine principal, (6) fine interest, (7) community restitution, (8) NTA assessment, (':.I) penalties, and (I 0) costs, mcluding cost of
  prosecut10n and court costs.
